DETAILED ACTION
The following is a Notice of a Non-Responsive Request for Continued Examination Amendment in response to the Request for Continued Examination received on 29 November 2021.  Claims 1-19 were previously cancelled.  Claims 20-39 have been cancelled.  Claims 40-57 have been newly added.  Claims 40-57 remain pending in this application and are subject to an Election/Restriction Requirement. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 29 November 2021. The submission, however, is not fully responsive to the prior Office action because claims 40-57 fail to maintain the elected mark of demarcation of varying a flow of cooling fluid to each of a plurality of cooling units using changes to first and second workloads prior to any first and second set of processes being operational. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any 

Election/Restrictions
The amendment filed on 29 November 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because claims 40-57 fail to maintain the elected mark of demarcation of varying a flow of cooling fluid to a plurality of cooling units using a calculated change to a first workload of a first electronic unit based on an anticipated workload of the first electronic unit and a calculated change to a second workload of a second electronic unit based an anticipated workload of the second electronic unit (see U.S. Patent Publication No. 2011/0265982 A1: pg. 3, par. [0032], [0033] and [0035]; [0032] - In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.” and [0033] – “Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.”).  The newly presented claims are directed to a patentable distinct species of controlling (i.e. increasing) cooling to a first and second electronic unit based respective first and second workload data determined using received process signals; wherein the first workload data is a workload of the first electronic unit after completion of a process Alternatively, step S4 may be executed by the flow controller FC.  For this purpose, a process signal S_P may be provided by the scheduler SCH via the flow controller interface FCIC (FIG. 2).”).  The species are independent or distinct because the originally elected invention requires the mutually exclusive characteristic of calculating an anticipated workload to determine a change to a workload; and the newly presented invention requires the mutually exclusive characteristic of receipt of a process signal to determine workload data.  In addition, these species are not obvious variants of each other based on the current record.

Further, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g. the originally elected invention was directed to controlling a cooling unit using a calculated change to workload based on an anticipated workload; and the newly presented invention is directed to controlling cooling to an electronic unit based workload data determined using a received process signal); and/or


Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/JENNIFER L NORTON/Primary Examiner, Art Unit 2117